           Case 5:20-cv-00202-gwc Document 11-1 Filed 02/03/21 Page 1 of 1




                                    INDEX OF ATTACHMENTS

                          Vermont Law School, Inc.’s Opposition to Plaintiff’s
                                Motion for a Preliminary Injunction
                                    Case No. 5:20-cv-0202 gwc



                                                 DOCUMENT


             Declaration of Shirley Jefferson

             Declaration of Jameson Davis

    A        Exhibit A to Davis Declaration – Petition for removal of mural

             Declaration of April Urbanowski

             Declaration of Jeffrey Knudsen

    A        Exhibit A to Knudsen Declaration - Acoustic Panel Cut Sheet Final

    B        Exhibit B to Knudsen Declaration – Photograph of Mural




{B2302597.1 04427‐0064}
